Opinion of the Court
Per Curiam:
By this appeal the accused challenges the sufficiency of the evidence to support his conviction of the wrongful use of narcotics. Article 134, Uniform Code of Military Justice, 50 USC § 728. The sole basis of this contention is the scientific unreliability of the tests upon which identification of the drug was made. This issue is disposed of by our decision in United States v. Ford, 4 USCMA 611, 16 CMR 185, wherein we recognized both the reliability of such evidence and its sufficiency to support a finding of guilty.
The decision of the board of review is affirmed.